
	

114 HRES 359 IH: Providing that the House of Representatives disagrees with the majority opinion in Obergefell et al. v. Hodges, and for other purposes.
U.S. House of Representatives
2015-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 359
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2015
			Mr. King of Iowa (for himself, Mr. Franks of Arizona, Mr. Babin, Mr. Harris, Mr. Huelskamp, Mr. Yoho, and Mr. Gohmert) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Providing that the House of Representatives disagrees with the majority opinion in Obergefell et
			 al. v. Hodges, and for other purposes.
	
	
 Whereas the traditional definition of marriage is a union between one man and one woman; Whereas the opinion of the majority of the Supreme Court in United States v. Windsor, written by Justice Kennedy, affirmed that The definition of marriage is the foundation of the State’s broader authority to regulate the subject of domestic relations with respect to the [p]rotection of offspring, property interests, and the enforcement of marital responsibilities.;
 Whereas the opinion of the majority of the Supreme Court in Obergefell et al. v. Hodges et al. (in this resolution referred to as Obergefell) distorts the meaning of the word marriage to create an unconstitutional right to same-sex marriage;
 Whereas the opinion of the majority in Obergefell distorts the word liberty in the Due Process Clause of the 14th amendment to the Constitution; Whereas the dissenting opinions in Obergefell uphold the traditional definition of marriage as a union between one man and one woman;
 Whereas the dissenting opinion by Chief Justice Roberts in Obergefell states that [T]his Court is not a legislature. Whether same-sex marriage is a good idea should be of no concern to us. Under the Constitution, judges have power to say what the law is, not what it should be.;
 Whereas the dissenting opinion by Justice Scalia in Obergefell states that With each decision of ours that takes from the People a question properly left to them—with each decision that is unabashedly based not on law, but on the reasoned judgment of a bare majority of this Court—we move one step closer to being reminded of our impotence.;
 Whereas the dissenting opinion by Justice Thomas in Obergefell upholds the traditional interpretation of the word liberty in the 14th amendment to the Constitution as it was understood by the drafters upon the adoption of the 14th amendment and properly outlines the historical understanding of the word liberty from its understanding in the Magna Carta, through William Blackstone, to the Founders, and to the drafters of the 14th amendment;
 Whereas the dissenting opinion by Justice Alito in Obergefell states that Today’s decision usurps the constitutional right of the people to decide whether to keep or alter the traditional understanding of marriage. The decision will also have other important consequences. It will be used to vilify Americans who are unwilling to assent to the new orthodoxy.;
 Whereas the opinion of the majority in Obergefell is a clear case of judicial activism; and Whereas the majority of the Supreme Court in Obergefell acted legislatively, which is an unconstitutional violation of the principle of separation of powers: Now, therefore, be it
	
 That— (1)the House of Representatives—
 (A)disagrees with the majority opinion in Obergefell and its holdings that the 14th amendment to the Constitution requires States to license marriages between same-sex couples and requires States to recognize same-sex marriages performed out-of-State; and
 (B)agrees with the four dissenting opinions in Obergefell, which uphold the traditional definition of marriage as a union between one man and one woman and the original meaning of the 14th amendment; and
 (2)it is the sense of the House of Representatives that— (A)the traditional definition of marriage is a union between one man and one woman;
 (B)the majority opinion in Obergefell unconstitutionally and indefensibly distorts the definition of marriage;
 (C)the States may refuse to be bound by the holding in Obergefell; (D)the States are not required to license same-sex marriage or recognize same-sex marriages performed in other States; and
 (E)individuals, businesses, churches, religious groups, and other faith-based organizations are encouraged, empowered, and protected to exercise their faith without fear of legal or government interference.
				
